Exhibit 10.1

LOGO [g25938g52h66.jpg]

SEPARATION AGREEMENT

This Separation Agreement (“Agreement”) is entered into by and between
Christopher Lal (“Employee”) and Sunstone Hotel Investors, Inc. (“Company”). The
term “Parties” or “Party” used herein shall refer to Employee, Company, or both,
as may be appropriate.

WHEREAS, Employee’s employment with Company will terminate effective May 15,
2009 due to a reduction in force; and

WHEREAS, the Parties desire to set forth certain terms and conditions related to
the termination of Employee’s employment.

NOW, THEREFORE, it is agreed as follows:

1. Termination. The parties agree that Employee’s employment with the Company
will terminate on May 15, 2009 (the “Termination Date”). On or before the
Termination Date, the Company paid to Employee all accrued wages and accrued
vacation through the Termination Date, less applicable withholdings and
authorized deductions. Employee acknowledges that such payment constitutes full
payment of wages earned during employment, and the Company has satisfied all
obligations to Employee arising out of or related to Employee’s employment.
Employee agrees to return all Company property in Employee’s possession to the
Company on or before the Termination Date, including but not limited to, if
applicable, Company-provided computer, printer, wireless internet equipment,
building access keys, digital camera, Wells Fargo purchasing card, original or
copies of hard-copy documents and electronic documents, but not including the
Blackberry cell phone, which will be transferred to Employee along with the
associated cell phone number.

2. Consideration. Within ten (10) days following Employee’s execution of this
Agreement, Company shall i) pay to Employee a one-time lump sum of money in the
gross amount of $142,692.31; ii) vest on or prior to the Termination Date 100%
of Employee’s unvested restricted stock awards in recognition of Employee’s
efforts during his tenure at the Company, including the assistance with and
transition of legal responsibilities completed prior to the Termination Date
(collectively, such lump sum amount of money and restricted stock shall be
herein referred to as the “Additional Payment”) and iii) provide one-month of
out-placement services through June 15, 2009. All required payroll taxes will be
deducted from the applicable components of the Additional Payment. All Company
health and other benefits for the Employee will cease automatically at midnight
on May 31, 2009. However, information regarding COBRA coverage will be mailed
directly to the Employee’s address on record. If Employee timely elects COBRA
coverage, the Company will pay 100% of Employee’s COBRA premium for coverage
through the earlier of (i) March 1, 2010 and (ii) such time as Employee is



--------------------------------------------------------------------------------

LOGO [g25938g52h66.jpg]

eligible to receive medical coverage with a new employer. Company will not
contest any claim made by Employee for Unemployment Benefits. Employee further
understands and agrees that neither the payment of any sum of money nor the
execution of this Agreement shall constitute or be construed as an admission of
any fact or any liability whatsoever by Company or any of the Released Parties.

3. Complete Release. Employee, on behalf of Employee and Employee’s successors
and assigns, and each of them, does hereby unconditionally release and forever
discharge Company and the present and all former owners and operators of
Company, and all of their parents, subsidiaries, divisions and affiliated or
related business entities, and each of them, and each of their respective
shareholders, officers, directors, owners, partners, attorneys, employees,
agents, successors and assigns, and each of them (hereinafter collectively the
“Released Parties”), from any and all known or unknown claims, demands, actions
or causes of action that now exist or that may arise in the future, based upon
events occurring or omissions on or before the date Employee signs this
Agreement, including but not limited to (1) any and all claims whatsoever
pertaining in any way to Employee’s employment at the Company or the termination
of Employee’s employment; (2) any and all claims whatsoever arising under any
express or implied contract or under any federal, state, or local constitution,
statute, law, regulation, ordinance, or order; and (3) any and all claims
whatsoever for unpaid wages, fringe benefits, vacation pay, or other
compensation. Company and Employee have entered into this Agreement with the
intent of “buying their peace.” Employee intends that this Agreement also
operate as a waiver of all presently unknown claims, injuries, and/or damages,
whether developed or undeveloped, even those now unknown or unsuspected. Thus,
Employee expressly and specifically waives all rights under the provisions of
Section 1542 of the California Civil Code, and any and all similar or analogous
provision of any other jurisdiction to the full extent that such rights and
benefits may lawfully be waived. Section 1542 provides: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” Employee
warrants that Employee understands the significance of such waiver. Employee
warrants that Employee currently is unaware of any such claim, demand, action,
or cause of action against Company or any other person or entity released herein
which Employee has not released pursuant to this paragraph. Notwithstanding any
provision contained herein, this Complete Release does not release any rights
which the Employee has under the Indemnification Agreement, a copy of which is
included in the attached Exhibit A, entered into as of April     , 2007
(undated) between Sunstone Hotel Investors, Inc. and the Employee.

4. No Other Filings. Employee warrants that Employee has not filed a lawsuit or
otherwise initiated adversarial proceedings against Company or any of the other
Released Parties based upon or related in any way to any act, omission, or event
occurring prior to Employee execution of this Agreement. Employee further agrees
not to do so in the future or to assist anyone else in doing so, unless
otherwise allowed by law or to enforce Employee’s rights under this Agreement.
Employee agrees that if Employee hereafter commences any suit arising out of,
based upon, or relating to any act, omission, or event occurring prior to
Employee execution of this Agreement

 

2



--------------------------------------------------------------------------------

LOGO [g25938g52h66.jpg]

or in any manner asserts against Company or any of the other Released Parties,
or any of them, any of the claims released hereunder, then Employee agrees to
pay to Company and the Released Parties, and each of them, in addition to any
other damages caused to Company or the Released Parties thereby, all attorneys’
fees incurred in defending or otherwise responding to said suit or claim.
Notwithstanding the foregoing, nothing in this Agreement shall be construed to
preclude Employee from seeking a determination of this Agreement’s compliance
with the Older Worker Benefits Protection Act.

5. No Representations. Employee warrants that except as expressly set forth
herein, no representations of any kind or character have been made to Employee
by Company or any agent, representative, employee or attorney of any of the
Released Parties (or anyone else purporting to act in such capacity) to induce
Employee to execute this Agreement. Employee hereby acknowledges that Employee
has had an adequate opportunity to have this Agreement reviewed by an attorney
or other representative of Employee’s choice before signing the Agreement, and
that Employee fully understands the contents and voluntarily enters into this
Agreement.

6. Confidential Information. Employee acknowledges that by reason of Employee’s
position with the Company, Employee has been given access to confidential,
proprietary or private materials or information respecting the Company and its
affairs. Employee represents that Employee has held all such information
confidential and will continue to do so, and that Employee will not use such
information without the prior written consent of the Company. Employee further
acknowledges that Employee will remain subject to the Company’s Confidentiality
and Security Policy.

Except as required by law, Employee agrees to keep confidential and not disclose
to any third party the terms and conditions of this Agreement, the existence of
this Agreement, or any of the negotiations and discussions that preceded its
making.

7. Non-disparagement. Employee agrees not to disparage or otherwise publish or
communicate derogatory statements about the Company and any director, officer or
manager to any third party. It shall not be a breach of this Section for the
Employee to testify truthfully in any judicial or administrative proceeding.

 

3



--------------------------------------------------------------------------------

LOGO [g25938g52h66.jpg]

8. Miscellaneous. This Agreement is executed by Employee and Company in the
state of California and shall be interpreted under the procedural and
substantive laws of California existing as of the date of execution, without
regard to conflict of laws. This Agreement and the Confidentiality and Security
Policy set forth the entire agreement between the parties hereto relating to the
subject matters herein, and fully supersedes any and all prior agreements or
understandings between the parties hereto, if any, pertaining to the subject
matter hereof. If any provision of this Agreement or the application thereof is
held invalid, the invalidity shall not affect other provisions or applications
of this Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable. In any action brought to enforce any provision(s) of this Agreement,
in addition to any other relief granted, the prevailing party shall recover its
reasonable costs of enforcement, including but without limitation, costs and
reasonable attorneys’ fees incurred therein.

 

Executed:   May 7, 2009     By:  

/s/    Christopher Lal

        Christopher Lal Executed:   May 8, 2009     By:  

/s/    Arthur L. Buser, Jr.

        Arthur L. Buser, Jr.         President & Chief Executive Officer

 

4